DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a method for attacking cancer which includes applying a first AC electric field, introducing a substance to the cancer cells and then applying a second AC electric field. The first field is applied in order to increase permeability of the cell membrane of the cancer cells whereas the second field reduces the viability of the cancer cells.    The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with a first electric field applied to increase cancer cell permeability, application of a substance to the cancer cells while the cell is permeable and applying a second field to the cancer cells to reduce viability. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190307781 to Krex et al. discloses a method of treating tumors with TTFields and aurora kinase inhibitor.  In this method the aurora kinase inhibitor is applied and then an AC field is applied to the cancer cells.  The method does not disclose or render obvious all of the limitations of the independent claims in combination with a first electric field applied to increase cancer cell permeability, application of a substance to the cancer cells while the cell is permeable and applying a second field to the cancer cells to reduce viability. 

20170281934 to Giladi et al. discloses reducing a motility of cancer cells using TTFields.  In the Giladi method a first AC field is applied to disrupt mitosis of the cancer cells while the second AC field is selected to reduced motility.  However, Giladi does not specifically disclose or render obvious all of the limitations of the independent claims in combination with a first electric field applied to increase cancer cell permeability, application of a substance to the cancer cells while the cell is permeable and applying a second field to the cancer cells to reduce viability. 

20200009376 to Chang et al. discloses using AC fields to increase cell membrane permeability however Change et al. does not disclose or render obvious all of the limitations of the independent claims in combination with a first electric field applied to increase cancer cell permeability, application of a substance to the cancer cells while the cell is permeable and applying a second field to the cancer cells to reduce viability. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792